Citation Nr: 1022493	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  09-27 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

1.  Entitlement to an initial rating in excess of 20 percent 
for bilateral hearing loss for the period from September 25, 
2007, to October 12, 2009.

2.  Entitlement to a staged initial rating in excess of 40 
percent for bilateral hearing loss for the period from 
October 13, 2009, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and his spouse and daughter



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1947 to 
December 1949.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2008 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, by which the RO awarded service 
connection for bilateral hearing loss, effective September 
25, 2007, and assigned an initial disability compensation 
rating of 20 percent.  After further development and 
adjudication, the RO awarded a higher staged rating of 40 
percent, effective from October 13, 2009.  The Veteran 
appeals for assignment of higher staged initial ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran provided testimony at a hearing before an RO 
Decision Review Officer (DRO) in November 2009.  A transcript 
of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts that the current assigned schedular 
rating for bilateral hearing loss and the VA examinations he 
has been provided do not take into account the functional 
impacts his service-connected bilateral hearing loss on his 
daily life and ordinary activities.  In a notice of 
disagreement received in November 2009 he described people 
having to yell at him for him to hear them.  In his VA Form 9 
he described himself as being for all purposes deaf, perhaps 
except when he can hear the voice of someone yelling directly 
at him.  

At his November 2009 RO hearing, the Veteran's representative 
contended that prior VA examinations did not take into 
account the effects of the Veteran's service-connected 
bilateral hearing loss on his daily living.  This assertion 
was supported by testimony from the Veteran and his daughter 
and wife at his hearing.  (See November 2009 RO hearing 
transcript at pages 2-6, 11.)

The Veteran was provided a new VA examination in December 
2009; although the examination showed the Veteran's hearing 
loss had worsened since the previous VA examination, the 
examiner provided no findings as to the effects of the 
Veteran's hearing loss on his daily living.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United 
States Court of Appeals for Veterans Claims (Court) held that 
in addition to dictating objective test results, a VA 
audiological examiner must fully describe the functional 
effects on a Veteran's occupational functioning and daily 
activities caused by a hearing disability in his or her final 
report.  The Court noted that the Secretary of VA had adopted 
this policy, consistent with VA regulations and as evidenced 
by a VA internal guidance policy document.  The Court further 
noted that such findings are of assistance in determining 
whether referral for an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) is warranted.  Martinak, 21 Vet. App. at 
455.  Given the above, the Board finds that a new VA 
examination that includes consideration of the effects of the 
Veteran's hearing loss on his occupational functioning and 
daily activities is required prior to adjudication of this 
appeal.  Id.

Additionally, the RO/AMC should seek to obtain any additional 
records of treatment with respect to the Veteran's bilateral 
hearing loss.  The most recent records of VA treatment 
associated with the claims file are from January 2008.  See 
38 U.S.C.A. 5103A(a)-(c); 38 C.F.R. § 3.159(c); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated his service-
connected bilateral hearing loss during the 
period from September 2007 to the present.  

(a) After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC should obtain 
records from each health care provider the 
Veteran identifies.  

(b) The records sought must include all 
identified records of VA treatment for the 
period from January 2008 forward.

(c) The Veteran should also be advised 
that with respect to private medical 
evidence he may alternatively obtain the 
records on his own and submit them to the 
RO/AMC.

2.  Once all available medical records have 
been received, arrange for a VA audiological 
examination with an appropriate clinician.  

The purpose of the examinations is to 
determine the current severity of the 
Veteran's bilateral hearing loss and the 
impact his service-connected bilateral 
hearing loss disability on his occupational 
functioning and daily activities.  

The following considerations will govern the 
examinations:

(a) The claims file and a copy of this 
remand will be made available to the 
examiner, who will acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand.

(b) If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
examinations.  All indicated tests and 
studies must be performed.  

(c)  The examiner must provide detailed 
findings as to the impact of the Veteran's 
bilateral hearing loss on his occupational 
functioning and daily activities. 

(d)  In providing the requested findings 
and opinions, the examiner must refer to 
the purpose of the examination--to 
determine the current severity of the 
Veteran's bilateral hearing loss and the 
impact his of service-connected bilateral 
hearing loss disability on his 
occupational functioning and daily 
activities.  

3.  Readjudicate the issues on appeal.  

(a) Readjudication should include 
consideration of whether referral to the 
Director, Compensation and Pension, for 
extraschedular consideration of the 
Veteran's service-connected bilateral 
hearing loss disability is warranted.  
See 38 C.F.R. § 3.321(b).

(b) If any benefit sought remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



